Citation Nr: 1456849	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  05-38 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, prior to July 14, 2009.

2.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, since July 14, 2009.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from September 1973 to September 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for coronary artery disease, among other claims. An initial disability rating of 10 percent was assigned for this disability, effective April 7, 2004. The Veteran then perfected a timely appeal of this claim.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a September 2008 RO (Travel Board) hearing.  A copy of that hearing transcript has been associated with the claims file. 

This matter was remanded for additional development and adjudication by the Board in December 2008, August 2010 and in August 2013.

Following the second remand of August 2010 but prior to the August 2013 remand, the RO issued another rating decision in January 2013, which increased the disability rating for the coronary artery disease to 60 percent disabling, retroactively effective April 7, 2004.  Additionally, the RO assigned a 30 percent disability rating for the coronary artery disease, effective July 14, 2009.  This rating decision created staged ratings and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).


FINDING OF FACT

In May 2014, the Veteran died, and a Social Security Administration Inquiry notified the VA of his death.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 


ORDER

The appeal is dismissed.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


